Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al (US 20160029581 A1).
Regarding claim 1, Martin et al discloses an assembly (grow plant enclosure, see abstract) for use with a frame of a hydroponic system, the assembly comprising: a plurality of pod holders (plant holders 9) each operable to house a growth media to grow one or more plants; and a face plate (pane 20, see fig 3) comprising first and second edge portions to slidably engage the frame, the face plate being slidable along the frame when the first and second edge portions are slidably engaged with the frame (pane 20 is slid into place in frame 1, see para 0032), the face plate comprising a central portion (front face of 20, see fig 3) extending between the first and second edge portions, the central portion comprising a plurality of through-holes (holder openings 30, see fig 3) to receive the plurality of pod holders, the plurality of pod holders being removable from the plurality of through-holes (see fig 1 and para 0038).
	
Regarding claim 2, Martin et al discloses the assembly of claim 1, wherein the plurality of pod holders extend into the frame in a downward direction when the first and second edge portions are slidably engaged with the frame (plant holders 9 angled, see para 0040).

	Regarding claim 7, Martin et al discloses a face plate (20) for use with a frame of a hydroponic system and a plurality of pod holders each operable to house a growth media to grow one or more plants, the face plate comprising: first and second edge portions to slidably engage the frame (see left and right edges of plate 20, fig 3) the face plate being slidable along the frame when the first and second edge portions are slidably engaged with the frame (pane 20 is slid into place in frame 1, see para 0032)
and a central portion extending between the first and second edge portions (front face of 20, see fig 3), the central portion comprising a plurality of through-holes to receive the plurality of pod holders (holder openings 30, see fig 3), the plurality of pod holders being removable from the plurality of through-holes (see fig 1 and para 0038). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (WO 2019183244 A2) in view of Guo (CN 112136677 A).
Regarding claim 1, Coffin discloses an assembly (grow tower 50) for use with a frame of a 
hydroponic system, the assembly comprising: a plurality of pod holders (158, see fig 4C) each operable to house a growth media to grow one or more plants and a face plate (front face plate 101, see fig 4B) comprising first and second edge portions (left and right edges of 101, see fig 4B), the face plate (front face plate 101, see fig 4B) comprising a central portion extending between the first and second edge portions, the central portion comprising a plurality of through-holes to receive the plurality of pod holders (cut-outs 105, see fig 4C), the plurality of pod holders being removable from the plurality of through-holes (plug holder 158, see fig 4C). 
	Coffin fails to disclose the edge portions to slidably engage the frame, the face plate being slidable along the frame when the first and second edge portions are slidably engaged with the frame. 
	Guo teaches first and second edge portions to slidably engage the frame (left and right edges 53, see Guo fig 1), the face plate being slidable along the frame when the first and second edge portions are slidably engaged with the frame (see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planting system of Coffin with the face plate being slidable in order to facilitate easy removal for cleaning or replanting. 

Regarding claim 2, the modified reference teaches the assembly of claim 1, and Coffin further 
discloses wherein the plurality of pod holders (see fig 4D) extend into the frame in a downward direction.
The modified reference fails to teach when the first and second edge portions are slidably
engaged with the frame.
Guo teaches the first and second edge portions are slidably engaged with the frame (see fig 2 
for slidably engaged edges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the edge portions being slidably engaged with the face plate in order to facilitate easy removal for cleaning or replanting.

Regarding claim 5, the modified reference teaches the assembly of claim 1. 
The modified reference fails to teach for use with the frame comprising first and second 
channels, wherein the first and second edge portions are insertable into the first and second channels, respectively, by sliding the first and second edge portions into engagement therewith, and the first and second edge portions are slidable in the first and second channels, respectively, when engaged therewith.
	Guo teaches for use with the frame comprising first and second channels, wherein the first and second edge portions are insertable into the first and second channels, respectively, by sliding the first and second edge portions into engagement therewith (see fig 1, channels interior of 52), and the first and second edge portions (left and right strip 53) are slidable in the first and second channels, respectively, when engaged therewith.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the first and second edges being insertable into the respective channels in order facilitate easy removal for cleaning or replanting.

Regarding claim 6, the modified reference teaches the assembly of claim 5 and Guo further 
teaches wherein the first and second edge portions are removable from the first and second channels, respectively, by sliding the first and second edge portions out of engagement therewith (see figs 1 and 2). 

Regarding claim 7, Coffin discloses a face plate (front plate 101, see fig 4B) for use with a frame
of a hydroponic system and a plurality of pod holders (158, see fig 4C) each operable to house a growth media to grow one or more plants, the face plate comprising: and a central portion (front face plate 101, see fig 4B) extending between the first and second edge portions, the central portion comprising a plurality of through-holes to receive the plurality of pod holders (cut outs 105, see fig 4C), the plurality of pod holders being removable from the plurality of through-holes (plug holders 158).
	Coffin et al fails to disclose first and second edge portions to slidably engage the frame, the face plate being slidable along the frame when the first and second edge portions are slidably engaged with the frame. 
	Guo teaches first and second edge portions (left and right strip 53) to slidably engage the frame, the face plate being slidable along the frame when the first and second edge portions are slidably engaged with the frame (see figs 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified planting system of Coffin with the face plate being slidable as taught by Guo in order to facilitate easy removal for cleaning or replanting.

Regarding claim 8, the modified reference teaches the assembly of claim 7. 
The modified reference fails to teach for use with the frame comprising first and second 
channels, wherein the first and second edge portions are insertable into the first and second channels, respectively, by sliding the first and second edge portions into engagement therewith, and the first and second edge portions are slidable in the first and second channels, respectively, when engaged therewith.
Guo teaches for use with the frame comprising first and second channels, wherein the
first and second edge portions are insertable into the first and second channels, respectively, by sliding the first and second edge portions into engagement therewith (see fig 1, channels interior of 52) and the first and second edge portions (left and right strip 53) are slidable in the first and second channels, respectively, when engaged therewith.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the modified reference with the first and second edges being insertable into the respective channels in order facilitate for easy removal for cleaning or replanting.

Regarding claim 9, the modified reference teaches the assembly of claim 8 and Guo further 
teaches wherein the first and second edge portions are removable from the first and second channels, respectively, by sliding the first and second edge portions out of engagement therewith (see figs 1 and 2).

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (WO 2019183244 A2) in view of Guo (CN 112136677 A) as applied to claim 1 above, and further in view of Klein (US 20190269083 A1).
Regarding claim 3, the modified reference of Coffin as modified by Guo teaches the assembly of claim 1. 
The modified reference of Coffin as modified by Guo fails to teach wherein the plurality of pod holders each comprise an upper through-hole in communication with an interior operable to house the growth media, the upper through-hole allowing water to reach the interior.
	Klein teaches wherein the plurality of pod holders each comprise an upper through-hole in communication with an interior operable to house the growth media, the upper through-hole allowing water to reach the interior (apertures 3711 on side member, see fig 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference of Coffin as modified by Guo with the upper through-holes of Klein to facilitate efficient watering. 

Regarding claim 4, the modified reference of Coffin as modified by Guo teaches the assembly of claim 3. 
The modified reference of Coffin as modified by Guo fails to teach wherein the plurality of pod holders each comprise a lower through-hole that allows water to exit the interior.
	Klein teaches wherein the plurality of pod holders each comprise a lower through-hole that allows water to exit the interior (slot 3709, see fig 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference of Coffin as modified by Guo with the lower through-holes of Klein to facilitate efficient drainage. 
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the relocation of the growth media to the pod holders before or after the pod holders are inserted into the face place and before the face plate is slid into the tower frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, while the growth media is mentioned in the claims, the claims only require that each of the pod holders is “operable to house a growth media to grow one or more plants.” The claims do not include any specificity regarding steps or a sequence by which the growth media is positioned in the pod holders; nor do the claims provide any specificity to the structure of the pod holders themselves which would differentiate the claimed pods from the pod holders of the prior art inventions of Martin or Coffin as used in the rejections above. The examiner noting that both Martin and Coffin teach pod holders which are capable of being “operable to house a growth media to grow one or more plants” as noted in the rejections above as required by the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649